 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MAYS, et al.,                             No. 2:18-cv-2081 KJN P
12                       Plaintiffs,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO,
15                       Defendant.
16

17          On June 10, 2019, pursuant to Local Rule 160, counsel for the parties filed a joint notice

18   of settlement of this class action. The parties signed a settlement agreement that includes a

19   proposed consent decree and remedial plan, and are in the process of preparing a motion for

20   preliminary approval under Rule 23(e) of the Federal Rules of Civil Procedure. Counsel for

21   plaintiffs withdrew their motion for partial summary judgment or in the alternative preliminary

22   injunction regarding mental health care and solitary confinement (ECF No. 62), and the parties

23   jointly request the court vacate the briefing schedule on such motion (ECF No. 80).

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The partial motion for summary judgment (ECF No. 62) is withdrawn;

26          2. The briefing schedule on the partial motion for summary judgment (ECF No. 80) is

27   vacated; and

28   ////
 1             3. The parties shall file the motion for preliminary approval of the settlement on or before

 2   July 5, 2019.

 3   Dated: June 11, 2019
 4

 5   /mays2081.set

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
